DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/22/22 has been entered.
 
Summary of Amendments
Claim 24 has been amended.
Claims 25-43 have been previously presented.
Claims 1-23 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 24, 25, 31, 36, 37, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemaru (US 2019/0069857) in view of Dhruwdas (US Patent 10/217,217) in further view of Ogan et al.(hereinafter “Ogan”, US 2016/0042554).
Regarding claim 24, Kanemaru teaches a method for obtaining modeling data (0041 lines 4-9), comprising: 
obtaining x-ray data for a multi-component object (0023 lines 1-8); 
processing the x-ray data to obtain a first representation of the object with a first resolution (0020 lines 1-10). However, Kanemaru fails to teach processing the x-ray data to obtain a first 3D representation of the object with a first resolution; processing the x-ray data to obtain a second 3D representation of the object with a second resolutions, the first resolution being higher than the second resolution; identifying a plurality of regions of the second 3D representation, each region corresponding to one of a plurality of components of the object, by at least: identifying a plurality of initial regions of the second 3D representation, each initial region having pixel values in one of a plurality of ranges of pixel values; and selectively adjusting each of the plurality of initial regions based on a comparison between the initial region and one or more features derived from one or more 2D sections of at least part of the object obtained from the first 3D representation; and obtaining, for each of the plurality of components, a 3D model of the component based on a corresponding region and/or based on one or more features derived from one or more 2D sections of at least part of the object obtained from the first 3D representation.
Dhruwdas teaches processing the x-ray data (col. 23 lines 16-25);  
processing the x-ray data to obtain a second 3D representation of the object (col. 23 lines 26-33);

identifying a plurality of initial regions of the second 3D representation, each initial region having pixel values in one of a plurality of ranges of pixel values (col. 23 lines 37-42); and 
selectively adjusting each of the plurality of initial regions based on a comparison between the initial region and one or more features derived from one or more 2D sections of at least part of the object obtained from the first 3D representation (col. 23 lines 48-55); and 
obtaining, for each of the plurality of components, a 3D model of the component based on a corresponding region and/or based on one or more features derived from one or more 2D sections of at least part of the object obtained from the first 3D representation (col. 23 lines 30-33). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the x-ray resolutions of Kanemaru with the 3D representations of Dhruwdas because this modification would improve medical analysis of several x-ray image data sets through representing and delineating visually appealing 3D representations to provide the user with a clear view of x-ray images at different resolutions. However, Kanemaru and Dhruwdas fail to teach to obtain a first 3D representation of the object with a first resolution; processing data to obtain a second 3D representation of the object with a second resolutions, the first resolution being higher than the second resolution. Ogan teaches to obtain a first 3D representation of the object with a first resolution (0078 lines 6-7); processing data to obtain a second 3D representation of the object with a second resolutions (0028 lines 1-3), the first resolution being higher than the second resolution (0014 lines 1-2 and 0081 lines 8-11, in which the resolution of a second subsequent data may be provided at a lower resolution enabling the first resolution to be provided at a different higher resolution). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the x-ray resolutions of Kanemaru and 3D representations of Dhruwdas with the varied resolutions provided by Ogan because this modification would reduce computational resources required to display several data sets at a given resolution through displaying a portion of the data at a resolution higher than other less computationally expensive data resolutions thereby balancing the resources required to display the different sets of data.
Regarding claim 25, Kanemaru fails to teach assembling the 3D models of the plurality of components to obtain a component-resolved 3D model of the object. Dhruwdas teaches assembling the 3D models of the plurality of components to obtain a component-resolved 3D model of the object (col. 10 lines 12-23). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the x-ray resolutions of Kanemaru and 3D representations of Dhruwdas with the varied resolutions provided by Ogan because this modification would reduce computational resources required to display several data sets at a given resolution through displaying a portion of the data at a resolution higher than other less computationally expensive data resolutions thereby balancing the resources required to display the different sets of data.
Regarding claim 31, Kanemaru fails to teach wherein at least one plane corresponds to a midplane of a subassembly of the object. Dhruwdas teaches teach wherein at least one plane corresponds to a midplane of a subassembly of the object (Fig. 2: 102). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the x-ray resolutions of Kanemaru and 3D representations of Dhruwdas with the varied resolutions provided by Ogan because this modification would reduce computational resources required to display several data sets at a given resolution through displaying a portion of the data at a resolution higher than other less computationally expensive data resolutions thereby balancing the resources required to display the different sets of data.
Regarding claim 36, Kanemaru fails to teach wherein the selective adjusting of each of the plurality of initial regions comprises selectively dividing the initial region into two or more intermediate regions or regions. Dhruwdas teaches wherein the selective adjusting of each of the plurality of initial regions comprises selectively dividing the initial region into two or more intermediate regions or regions (col. 6 lines 35-41). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the x-ray resolutions of Kanemaru and 3D representations of Dhruwdas with the varied resolutions provided by Ogan because this modification would reduce computational resources required to display several data sets at a given resolution through displaying a portion of the data at a resolution higher than other less computationally expensive data resolutions thereby balancing the resources required to display the different sets of data.
Regarding claim 37, Kanemaru fails to teach wherein the dividing is based on edges and/or areas. Dhruwdas teaches wherein the dividing is based on edges and/or areas (col. 6 lines 62-65). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the x-ray resolutions of Kanemaru and 3D representations of Dhruwdas with the varied resolutions provided by Ogan because this modification would reduce computational resources required to display several data sets at a given resolution through displaying a portion of the data at a resolution higher than other less computationally expensive data resolutions thereby balancing the resources required to display the different sets of data.
Regarding claim 42, Kanemaru fails to teach a computer program for performing a method according to claim 24. Dhruwdas teaches a computer program for performing a method according to claim 24 (col. 18 lines 38-43). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the x-ray resolutions of Kanemaru and 3D representations of Dhruwdas with the varied resolutions provided by Ogan because this modification would reduce computational resources required to display several data sets at a given resolution through displaying a portion of the data at a resolution higher than other less computationally expensive data resolutions thereby balancing the resources required to display the different sets of data.
Regarding claim 43, Kanemaru fails to teach a data structure comprising a component-resolved 3D model of an object obtained by performing a method according to claim 24. Dhruwdas teaches a data structure comprising a component-resolved 3D model of an object obtained by performing a method according to claim 24 (col. 24 lines 14-61). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the x-ray resolutions of Kanemaru and 3D representations of Dhruwdas with the varied resolutions provided by Ogan because this modification would reduce computational resources required to display several data sets at a given resolution through displaying a portion of the data at a resolution higher than other less computationally expensive data resolutions thereby balancing the resources required to display the different sets of data.

Allowable Subject Matter
In regards to claims 26-30, 32-35 and 38-41, though Dhruwdas teaches generating 3D representations of x-ray images (col. 23 lines 16-25), Dhruwdas fails to teach the limitations of claims 26-30, 32-35 and 38-41. Therefore, claims 26-30, 32-35 and 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 24-50 have been considered but are moot in view of the new grounds of rejection provided in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649